United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ATLANTA VETERANS AFFAIRS MEDICAL
CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1722
Issued: April 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2018 appellant, through counsel, filed a timely appeal from a June 20,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include the additional conditions of lateral tracking of the left
patella and patellofemoral arthritis causally related to her accepted July 1, 2013 employment
injury.
FACTUAL HISTORY
On August 20, 2013 appellant, then a 35-year-old contract specialist, filed a traumatic
injury claim (Form CA-1) alleging that on July 1, 2013 she slipped and fell on the employing
establishment premises while in the performance of duty due to a liquid which had been spilled on
the floor. She alleged that she fell on the left side of her body injuring her left side, shoulder, arm,
wrist, knee, and ankle.
On September 19, 2013 appellant underwent bilateral knee x-rays which demonstrated
mild osteoarthritis within both medial joint compartments and minimal osteoarthritis within the
left patellofemoral joint compartment as well as a transition sclerotic lesion within the posterior
aspect of the proximal left tibial metaphysis.
In a note dated September 26, 2013, Dr. Michael B. Miller, an osteopath, reported that
appellant was recovering from a fall on July 1, 2013 and diagnosed left shoulder contusion and
bursitis, left patella-femoral contusion, and left ankle sprain. He noted that her left knee was tender
at the anterior patella, but had no effusion and normal range of motion (ROM).
On October 16, 2013 Dr. Howard B. Krone, a Board-certified orthopedic surgeon, noted
appellant’s history of slipping on July 1, 2013 and falling on her left side. He reported
patellofemoral crepitus and diagnosed mild chondromalacia patella.
On June 30, 2014 OWCP accepted appellant’s claim for left knee contusion, left ankle
sprain, and tear of the left peroneal tendon.
In a note dated July 30, 2014, Dr. Krone reported that appellant was experiencing chronic
pain in the peripatellar area of the left knee. He noted that she continued to exhibit patellofemoral
crepitus. Dr. Krone diagnosed chondromalacia patella and recommended a steroid injection. On
August 4, 2014 he performed an injection due to patellofemoral arthritis of the left knee.
Appellant stopped work on September 2, 2014 and OWCP authorized wage-loss
compensation. On September 2, 2014 Dr. Krone performed a left ankle peroneal brevis tendon
repair.
On October 2, 2014 appellant reported left knee pain. In a note dated October 15, 2014,
Dr. Krone diagnosed chondromalacia of the left knee. Appellant continued to report left knee pain.
Dr. Krone reviewed her October 14, 2014 left knee magnetic resonance imaging (MRI) scan and
found it was relatively normal except for some mild tilting at the patellofemoral joint explained by
his diagnosis of chondromalacia patella. On October 20, 2014 appellant returned to full-time work
with restrictions.

2

On October 28, 2014 OWCP expanded acceptance of appellant’s July 1, 2013 claim to
include contusion of the left shoulder. In a note dated November 6, 2014, Dr. Krone reported her
complaints of poorly defined left shoulder pain and left wrist pain. He found full ROM in the left
shoulder with negative impingement signs. Dr. Krone opined that appellant’s pain complaints
were “significantly overblown.” He concluded that her knee complaints were secondary to
chondromalacia patella which was a normal finding for females.
In notes dated December 11, 2014 through February 10, 2015, Dr. John Foster, a Boardcertified orthopedic surgeon, examined appellant due to left shoulder pain, left wrist pain, left knee
pain, left ankle pain, and numbness in the median nerve distribution of the left wrist. He noted
appellant’s slip and fall on July 1, 2013 at work. Dr. Foster reviewed appellant’s October 14, 2014
left knee MRI scan and found a laterally tracking patella with a loose body posterior to the posterior
cruciate ligament as well as mild patellofemoral degenerative changes. He noted no obvious
meniscal tear or ligament tear.
On March 13, 2015 Dr. Foster performed a left shoulder arthroscopy with subacromial
decompression and distal clavicle resection.
On April 3, 2015 OWCP expanded acceptance of appellant’s July 1, 2013 claim to include
left rotator cuff tendinitis and impingement. In a separate April 3, 2015 letter, it authorized her
change of physicians to Dr. Foster.
In a May 6, 2015 note, Dr. Foster continued to report appellant’s left medial knee
discomfort. On April 10, 2015 appellant underwent a left knee magnetic resonance arthrogram
(MRA) which found a cyst in the joint, mild synovial thickening consistent with synovitis, and
mild chondral thinning of the lateral patellar facet. On May 27, 2015 Dr. Foster reviewed her left
knee MRA findings and diagnosed lateral position of the patella, synovitis, and mild degenerative
joint disease of the patellofemoral joint. Appellant denied any instability or feeling that her patella
tracked left or right. She reported mild discomfort in the medial aspect of her left knee.
By decision dated June 19, 2015, OWCP denied appellant’s claim for a left wrist condition
causally related to her July 1, 2013 employment injury. On July 6, 2015 appellant requested an
oral hearing before an OWCP hearing representative.
On July 28, 2015 Dr. Foster continued to note findings of lateral positioning of the patella
and synovitis in the left knee.3 Appellant returned to full-duty work on July 28, 2015.
In a letter dated February 3, 2016, appellant requested expansion of the acceptance of her
claim to include lateral tracking left patella with mild degenerative joint disease of the
patellofemoral joint.4 She resubmitted Dr. Foster’s July 28, 2015 note.

3
On July 28, 2015 Dr. Foster found that appellant had reached maximum medical improvement and had 12 percent
permanent impairment of the left upper extremity. Appellant filed a schedule award claim (Form CA-7) on
September 17, 2015.
4
Appellant also requested that her claim be accepted for left peroneal brevis tendon tear. In a note dated March 9,
2016, OWCP informed her that her claim was already accepted for left peroneal brevis tendon tear.

3

On February 3, 2016 appellant testified before an OWCP hearing representative regarding
the injuries to the left side of her body from the July 1, 2013 fall, including her left wrist condition.
By decision dated April 11, 2016, OWCP’s hearing representative affirmed OWCP’s June 19,
2015 decision. She found that appellant had not submitted medical rationale establishing a causal
relationship between her diagnosed left wrist condition and her July 1, 2013 employment injury.
By decision dated June 16, 2016, OWCP denied appellant’s request to expand acceptance
of her claim to include lateral tracking left patella with mild degenerative joint disease of the
patellofemoral joint. On June 24, 2016 appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
In a note dated August 6, 2015, Dr. Thomas H. Myers, a Board-certified orthopedic
surgeon, examined appellant due to left knee pain. He noted her history of a work-related slip and
fall injury on July 1, 2013. Dr. Myers reported that appellant had a family history of arthritis and
a diagnosis of chondromalacia patella. He reviewed her April 2015 MRI scan and found it to be
of poor image quality. Dr. Myers diagnosed left chondromalacia patella, effusion of the left knee
joint, and internal derangement of the left knee.
On February 15, 2016 appellant underwent an additional left knee MRI scan which
demonstrated tears of the lateral meniscus, as well as patella, trochlea, and lateral compartment
articular cartilage abnormalities. On March 23, 2016 Dr. Myers performed left knee surgery with
lateral meniscectomy due to anterior and posterior meniscal root tears, knee abrasion arthroplasty,
and knee chondroplasty due to grade III lateral tibial plateau chondromalacia.
On February 1, 2017 appellant testified at the oral hearing before OWCP’s hearing
representative regarding her left knee conditions. She noted that she had no other knee injuries
since her July 1, 2013 employment injury.
By decision dated March 28, 2017, OWCP’s hearing representative affirmed the June 16,
2016 decision finding that appellant had not provided rationalized medical opinion evidence
establishing that her diagnosed lateral tracking of the left patella and mild degenerative joint
disease were causally related to the July 1, 2013 employment injury.
On March 8, 2018 appellant, through counsel, requested reconsideration of the March 28,
2017 decision.
Appellant submitted a March 31, 2017 report from Dr. Myers. Dr. Myers noted her history
of injury on July 1, 2013 as well as her February 26, 2016 MRI scan. He performed left knee
surgery based on this MRI scan. Dr. Myers opined that it was difficult to determine which of
appellant’s left knee conditions were traumatic and which were degenerative. He reported that she
had a family history of arthritis and a preexisting condition of lateral patellar malalignment, both
of which caused or contributed to degenerative joint disease in the knee which preexisted her work
injury. Dr. Myers opined that appellant’s work injury “likely” aggravated the arthritis in the
patellofemoral joint. He also opined that her lateral meniscus tear “appeared” traumatic with
meniscal root damage both anteriorly and posteriorly. Dr. Myers noted that the traumatic meniscal
damage was unrecognized until appellant underwent a high quality MRI scan. He concluded, “The
meniscal damage is likely related to the on[-]the[-]job injury and contributed to her disability.”

4

By decision dated June 20, 2018, OWCP denied modification of the March 28, 2017
decision. It found that appellant had not submitted the necessary rationalized medical opinion
evidence to establish additional left knee conditions causally related to her July 1, 2013
employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment injury.6
These are the essential elements of each and every compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.7
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.8 To establish causal relationship between the condition, as well
as any attendant disability claimed and the employment event or incident, the employee must
submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship.9 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.10
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional conditions of lateral tracking

5

Supra note 2.

6

See F.H., Docket No. 18-1238 (issued January 18, 2019); Tracey P. Spillane, 54 ECAB 608 (2003).

7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

9

See S.A., Docket No. 18-0399 (issued October 16, 2018).

10

See P.M., Docket No. 18-0287 (issued October 11, 2018).

11

F.H., supra note 6.

5

of the left patella and patellofemoral arthritis causally related to the accepted July 1, 2013
employment injury.
In support of her claim appellant submitted a series of notes from Drs. Miller, Krone,
Foster, and Myers diagnosing left knee lateral tracking of the left patella and left knee degenerative
joint disease. As these physicians did not attribute her diagnosed left knee conditions to the July 1,
2013 employment injuries, their reports are of diminished probative value.12 Medical evidence
that does not offer an opinion on the cause of an employee’s condition is of no probative value on
the issue of causal relationship.13 Thus, these reports are insufficient to meet appellant’s burden
of proof regarding expansion of her claim.
Appellant also submitted a March 31, 2017 report from Dr. Myers. Dr. Myers noted her
history of injury on July 1, 2013 as well as her February 26, 2016 MRI scan. He indicated that it
was difficult to determine which of appellant’s left knee conditions were traumatic and which were
degenerative. Dr. Myers noted that she had a family history of arthritis and a preexisting condition
of lateral patellar malalignment both of which caused or contributed to degenerative joint disease
in the knee which preexisted her work injury. He opined that appellant’s work injury “likely”
aggravated the arthritis in the patellofemoral joint. Dr. Myers also opined that her lateral meniscus
tear “appeared” traumatic with meniscal root damage both anteriorly and posteriorly. The Board
finds that his opinions on causal relationship are speculative in nature and thus of little probative
value.14 Furthermore, Dr. Myers did not provide sufficient explanation of the mechanism of
injury. Such rationale is particularly important given appellant’s history of underlying, preexisting
left knee conditions.15
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.16 Appellant failed to provide
reasoned medical evidence demonstrating that she sustained lateral tracking of the left patella and
patellofemoral arthritis or that these conditions were aggravated by the accepted July 1, 2013
employment injury. Accordingly, the Board finds that he has failed to meet her burden of proof
to establish expansion of the accepted conditions of her claim.17
Appellant may submit new evidence or argument with a written request for reconsideration,
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.

12

F.H., supra note 6.

13

Id.

14
See id.; M.D., Docket No. 18-0195 (issued September 13, 2018) (the Board has held that medical opinions that
are speculative or equivocal in character are of diminished probative value).
15

F.H., supra note 6; S.F., Docket No. 18-0444 (issued October 4, 2018); E.D., Docket No. 16-1854 (issued
March 3, 2017); L.B., Docket No. 14-1687 (issued June 10, 2015).
16

Supra note 8.

17

S.A., supra note 8; E.P., Docket No. 16-0153 (issued August 24, 2016).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional conditions of lateral tracking
of the left patella and patellofemoral arthritis causally related to her accepted July 1, 2013
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 20, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

